It cannot be said that the verdict was not based upon a fair interpretation of the evidence which presented a sharp issue of fact. It was within the province of the jury to determine the credibility of the witnesses, and to refuse to credit the testimony of plaintiffs (see, Taype v City of New York, 82 AD2d 648, 650-651, lv denied 55 NY2d 608; cf. Lorenzo v Lubchansky, 75 AD2d 865).
We have considered plaintiffs’ other contentions and find them to be without merit. Titone, J. P., Thompson, Bracken, and Rubin, JJ., concur.